Per Curiam:
We think that the complaint states the cause of action with sufficient particularity, and that there is nothing in the papers to show that a bill of particulars is necessary to protect the rights of the defendant. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.